ITEMID: 001-86578
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: GURLESEN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: The applicants, whose names and dates of birth appear in the appendix, are all Turkish nationals. They are represented before the Court by Mr K. Bayraktar, a lawyer practising in Ankara.
The applicants were shareholders of a plot of land located in Keçiören, Ankara.
On an unspecified date the Keçiören Municipality (hereinafter “the Municipality”) expropriated the applicants’ plot of land and paid them the sum of 7,521,210,000 Turkish liras (TRL) in compensation for expropriation.
On 24 November 1998 the applicants initiated proceedings against the Municipality before the Ankara Civil Court seeking additional compensation.
On 20 December 1999 the first-instance court awarded the applicants additional compensation of TRL 31,756,220,000 plus interest at the statutory rate accruing from 24 December 1998.
On 8 February 2000 the applicants commenced enforcement proceedings against the Municipality.
On 3 July 2000, on an appeal by the Municipality, the Court of Cassation quashed the judgment in part in respect of some of the applicants due to procedural irregularities and remitted the case to the first-instance court.
On 20 February 2001 the Ankara Civil Court remedied the procedural irregularities indicated by the Court of Cassation and awarded additional compensation to the applicants on the same terms as determined in its previous judgment.
On 11 June 2001 the Court of Cassation upheld the judgment of the first-instance court.
Between February 2000 and June 2001 the Municipality of Keçiören made certain payments to the applicants in several instalments in the total sum of TRL 27,935,977,000. On 19 September 2003 the Ankara Enforcement Office declared that the applicants had an outstanding claim of TRL 116,518,578,000 as of that date.
On 26 October 2006 the applicants signed an agreement with the Municipality whereby the latter agreed to make the outstanding payments by the end of February 2007 with the proviso that the applicants renounce 12.5% of their claims and discontinue all enforcement proceedings.
The outstanding payments for additional compensation were made in January and February 2007 by the Municipality.
